Title: From John Adams to Isaiah Thomas, Jr., 31 March 1801
From: Adams, John
To: Thomas, Isaiah, Jr.



Sir
Stony Field, Quincy, March 31. 1801

I have received your favour of the 25th., with the numbers of the Massachusetts Spy inclosed, and I thank you for your civility in Sending them. I am much pleased with their Appearance, and the Sentiments which predominate in them. You will Say this is natural enough, because they are in general conformable to my own and certainly favorable and friendly if not partial to me. Your offer to continue to send them is very kind and obliging. I have a Strong curiosity to know, whether the County of Worcester has really become a Proselyte to the moral and political opinions of Virginia or not. Can you inform me? My Compliments to your father if you please. I am Sir with due regard / your obliged and obedient Servant
John Adams
